Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chun-Ming Shih on 16 November 2021.
The claims have been amended as follows:
In claim 1, in line 24, “the” between “provides” and “coagulant” has been deleted. 
            In claim 2, in line 7, -- at least one set of -- has been inserted between “perform” and “analysis operations”.
            In claim 3, in line 7, -- is -- has been inserted between “result” and “continuously outputted” and “that all” has been replaced with -- when each of --.
            In claim 20, in line 6, “acid/alkali” has been replaced with -- acid or alkali --. 


The following is an examiner’s statement of reasons for allowance: The claims remain distinguished for reasons of record; the changes made by Examiners Amendment are for purposes of mitigating 35 U.S.C. 112 (b) issues regarding syntax, antecedent basis and inconsistent terminology.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
11/16/2021
/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778